 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      STEPHANIE TAYLOR, et al.,
                                                             CASE NO. 2:19-cv-01869-RAJ-JRC
11                             Plaintiffs,
                                                             ORDER DENYING MOTION FOR
12              v.                                           A MORE DEFINITE STATEMENT
13      THE STATE OF WASHINGTON
        DEPARTMENT OF JUVENILE YOUTH
14      AND FAMILY SERVICES - FAR AND
        CPS DEPARTMENT, et al.,
15
                               Defendants.
16

17          This 42 U.S.C. § 1983 civil rights matter has been referred to the undersigned Magistrate

18   Judge pursuant to 28 U.S.C. §§ 636 (b)(1)(A) and (B) and MJR 1, 3, and 4. Before the Court is

19   certain defendants’ motion for a more definite statement. See Dkt. 19.

20          After plaintiff filed her initial complaint in this matter, she filed an amended complaint as

21   a matter of course. See Dkt. 27; Fed. R. Civ. P. 15(a)(1)(B). Defendants’ motion for a more

22   definite statement is directed the original complaint and is therefore moot. See Dkt. 19; Rhodes

23

24

     ORDER DENYING MOTION FOR A MORE
     DEFINITE STATEMENT - 1
 1   v. Robinson, 621 F.3d 1002, 1005 (9th Cir. 2010).

 2          Accordingly, the motion for a more definite statement is denied. See Dkt. 19.

 3          Dated this 9th day of April, 2020.

 4

 5

 6                                                       A
                                                         J. Richard Creatura
 7
                                                         United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING MOTION FOR A MORE
     DEFINITE STATEMENT - 2
